               Case 19-11466-MFW        Doc 199      Filed 07/15/19     Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      )
    In re:                                            )   Chapter 11
                                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a                 )   Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et
                                                      )
    al.,1
                                                      )   Joint Administration Requested
             Debtors.                                 )
                                                      )   Re: Docket No. 142
                                                      )   Hearing Date: July 19, 2019


STATEMENT AND RESERVATION OF RIGHTS OF MIDCAP FUNDING IV TRUST
  AND MIDCAP FINANCIAL TRUST IN RESPONSE TO DEBTORS’ MOTION FOR
 ENTRY OF ORDERS (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING
 TO THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
 INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
   AND MANNER OF NOTICE RELATING THERETO, AND (D) SCHEDULING A
 HEARING TO CONSIDER THE PROPOSED SALE; (II)(A) APPROVING THE SALE
  OF THE DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL
  LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, AND (B) AUTHORIZING
THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
                  AND (III) GRANTING RELATED RELIEF.

         MidCap Funding IV Trust, acting in its capacity as administrative agent for MidCap

Funding IV Trust and MidCap Funding H Trust, the Debtors’ prepetition lenders (collectively,

the “Prepetition Agent”), and MidCap Financial Trust, acting in its capacity as administrative


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identi-
    fication number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health
    System, LLC (8681), St. Christopher’s Healthcare, LLC (8395), Philadelphia Academic
    Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC Pediatric Associates,
    L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC Pediat-
    ric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C.
    (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
    (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mail-
    ing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.




                                                                                          4179945v.3
             Case 19-11466-MFW          Doc 199      Filed 07/15/19     Page 2 of 10




agent for MidCap Financial Trust and the Debtors’ post-petition DIP lenders (collectively, the

“DIP Agent”, and together with the Prepetition Agent, “MidCap”), by and through their

undersigned counsel, file this statement in response to Debtors’ motion to sell, among other

things, their resident program assets to a stalking horse bidder (Doc. No. 142, the “Motion”).

                                        JURISDICTION

       1.      These matters constitute core proceedings pursuant to 28 U.S.C. § 157(b) and

Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware. Venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

                                         STATEMENT

       2.      On June 30, 2019 and July 1, 2019 (the “Petition Date”), each of the captioned

debtors (together, the “Debtors”) filed a voluntary petition for relief under Chapter 11 of the

United States Bankruptcy Code, 11 U.S.C. §§ 101, et., seq. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to §§ 1107(a) and

1108 of the Bankruptcy Code.

       A.      The MidCap Loans.

       3.      Each of the Debtors, as well as certain non-debtor entities,2 is a “Credit Party”

under a Credit and Security Agreement dated January 11, 2018 with the Prepetition Agent, which



2
    The borrowers under the Prepetition Credit Agreement (as amended) are St. Christopher’s
    Healthcare, LLC, CCH, PAHS, Physicians Clinical Network, LLC, Philadelphia Academic
    Medical Associates, LLC, HPS of PA, LLC, SCHC Pediatric Associates, LLC, St. Christo-
    pher’s Pediatric Urgent Care Center, LLC, StChris Care at Northeast Pediatrics, LLC, SCHC
    Pediatric Anesthesia Associates, LLC, TPS of PA, LLC, TPS II of PA, LLC, TPS III of PA,
    LLC, TPS IV of PA, LLC, TPS V of PA, LLC and Physician Performance Network of Phila-
    delphia, LLC.



                                                 2
                                                                                          4179945v.3
             Case 19-11466-MFW          Doc 199     Filed 07/15/19     Page 3 of 10




subsequently was amended on September 20, 2018 (as amended, the “Prepetition Credit

Agreement”), with the Prepetition Agent and the lenders from time to time party thereto.

       4.      The Prepetition Credit Agreement provides for credit facilities consisting of: (i) a

revolving loan facility of up to $100 million (the “Prepetition Revolving Loan”); and (ii) a term

loan facility of $20 million (the “Prepetition Term Loan”, and together with the Prepetition

Revolving Loan, the “Prepetition Credit Facility”). As of the Petition Date, the principal

amounts outstanding under the Prepetition Revolving Loan and the Prepetition Term Loan were

approximately $38.6 million and $20 million, respectively.

       5.      The Borrowers’ obligations under the Prepetition Credit Facility are secured by a

security interest in substantially all of the Borrowers’ assets, including account receivables,

general intangibles (including payment intangibles) and all of the Debtors’ contracts and license

agreements, to the extent permitted by law.

       6.      Pursuant to an Interim Order entered by this Court on July 12, 2019 [Doc. No.

172], the Debtors were authorized to enter into that certain First Priority Secured Priming Super-

Priority Debtor In Possession Credit And Security Agreement (the “DIP Credit Agreement”)

with the DIP Agent and the lenders from time to time party thereto. The obligations of the

Debtors under the DIP Credit Agreement are secured by a security interest in substantially all of

the Debtors’ assets, including account receivables, general intangibles (including payment

intangibles) and all of the Debtors’ contracts and license agreements, to the extent provided by

law.

       B.      MidCap has a Security Interest in the Residents Program Assets and the
               Proceeds of any Sale of those Assets.

       7.      By the Motion, the Debtors seek to sell “Residents Program Assets”, which

include Center City Healthcare, LLC’s (“Hahnemann”) National Provider Identifiers and


                                                3
                                                                                         4179945v.3
              Case 19-11466-MFW           Doc 199      Filed 07/15/19         Page 4 of 10




Medicare provider number and agreement (collectively, the “Medicare Provider Agreement”)3,

the Pennsylvania Department of Health license to operate an acute care hospital issued to

Hahnemann (such licenses, together with the Medicare Provider Agreement, the “Resident

Program Permits”), and Hahnemann’s programs for training residents.

        8.      The Medicare Provider Agreement is one of the Debtors’ most significant and

valuable contracts because it provides Debtors with the right and ability to receive payments

from the federal government for medical services.

        9.      MidCap does not object to the sale of the Residents Program Assets, but asserts

its fully perfected first priority lien against and security interest in the assets being sold and

requests that any order approving the bidding procedures reflect that all of MidCap’s liens and

security interests will attach to the proceeds of the sale to the same extent, validity and priority as

such liens and security interests currently exist as against the assets being sold.

        B.      Account Receivables Collected by any Purchaser Must Continue to Flow
                Into MidCap’s Lock Box and MidCap Must Have Access to Purchaser’s
                Records, as Necessary, to Collect Account Receivables.

        10.     In the Motion, the Debtors expressly state that the assets they are seeking to sell

exclude cash and account receivables. (See Motion at ¶ 27). MidCap holds a validly perfected

first priority lien against and security interest in these excluded assets.

        11.     Under ordinary circumstances, transfer of the Medicare Provider Agreement

would allow the purchaser to collect account receivables associated with that provider number.

In order to preserve and protect MidCap’s right to collect the account receivables existing as of

the sale closing, and accounts created after the sale closing for goods sold or services rendered


3
    The Third Circuit has recognized that provider agreements are executory contracts. See In re
    Univ. Med. Ctr., 973 F.2d 1065, 1077 (3d Cir. 1992).



                                                   4
                                                                                             4179945v.3
              Case 19-11466-MFW         Doc 199      Filed 07/15/19    Page 5 of 10




prior to the effective date of sale, MidCap requests that any solicitation materials related to the

sale, including the notice thereof, be amended to reflect that as a condition to acquiring the

Residents Program Assets, (a) such accounts remain subject to MidCap’s liens and security

interest, and (b) that all of the proceeds arising from the billing and collection of said accounts

continue to be directed to the appropriate lock box account as required by the Prepetition Credit

Agreement and the DIP Credit Agreement, and applied as set forth therein.

        12.     Further, MidCap must have reasonable access to the books and records of any

purchaser of the Residents Program Assets so that it can confirm that it is receiving the account

receivables to which it is entitled.

        13.     Any purchaser of the Residents Program Assets must also agree, as a condition to

acquiring such assets, to grant MidCap and any of MidCap’s agents and/or servicers

(collectively, a “MidCap Party”), to the extent permitted by applicable law, a nonexclusive and

irrevocable license (without payment of royalty or other compensation to such purchaser or any

other person) to use the Medicare Provider Agreement, Resident Program Permits, and any other

applicable licenses to (a) collect any collateral and (b) exercise any MidCap Party’s rights and

remedies under the applicable “Financing Documents” (defined in the Prepetition Credit

Agreement and the DIP Credit Agreement) with respect to its collateral.

        C.      MidCap has a Security Interest in the Proceeds of the $500,000 Payment to
                Tower Health on June 28, 2019.

        14.     In the Motion, Debtors state that on June 28, 2019 – two days prior to the Petition

Date –$500,000 was paid by the stalking horse bidder identified in the Motion as consideration

for a Medicare GME Affiliation Agreement. (See Motion at ¶ 25). MidCap hereby requests

details regarding this transaction to determine whether this payment is subject to MidCap’s liens

and security interests, and further requests that such payment be held in escrow pending


                                                 5
                                                                                          4179945v.3
             Case 19-11466-MFW             Doc 199    Filed 07/15/19    Page 6 of 10




determination as to whether such amounts should be paid to MidCap pursuant to the Prepetition

Credit Agreement and the DIP Credit Agreement.

       D.      Reservation of Rights.

       15.     MidCap expressly reserves its rights to raise additional objections to the Motion

and to object to the sale of the Resident Program Assets and the manner in which proceeds from

the sale of such assets are distributed.

                                               STRADLEY RONON STEVENS & YOUNG, LLP

                                               /s/ Joelle E. Polesky
                                               Joelle E. Polesky (I.D. No. 3694)
                                               1000 N. West Street, Suite 1279
                                               Wilmington, DE 19801
                                               Telephone: (302) 295-4856
                                               Facsimile: 302-295-4801
                                               Email: jpolesky@stradley.com

                                               OF COUNSEL

                                               Gretchen M. Santamour (pro hac vice)
                                               Deborah Reperowitz (pro hac vice)
                                               Mark J. Dorval (pro hac vice)
                                               Joseph W. Catuzzi (pro hac vice)
                                               2005 Market Street, Suite 2600
                                               Philadelphia, PA 19103
                                               Telephone: (302) 295-4856
                                               Facsimile: 302-295-4801

                                               Attorneys for creditors MidCap Funding IV Trust,
                                               MidCap Funding H Trust, and MidCap Financial
                                               Trust




                                                  6
                                                                                        4179945v.3
             Case 19-11466-MFW          Doc 199      Filed 07/15/19     Page 7 of 10




                                 CERTIFICATE OF SERVICE

       I, Joelle E. Polesky, Esquire certify that on July 15, 2019, I caused to be filed a true and

correct copy of the Reservation of Rights and Statement of MidCap Funding IV Trust and

MidCap Financial Trust in Response to Debtors’ Motion for Entry of Orders (I)(A) Establishing

Bidding Procedures Relating the Sale of the Debtors’ Resident Program Asset, Including Ap-

proving a Break-Up Fee, (B) Establishing Procedures Relating to the Assumption and Assign-

ment of Certain Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approv-

ing Form and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the

Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident Program Assets Free and

Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the Assumption

and Assignment of Certain Executory Contracts, and (III) Granting Related Relief (the “Reserva-

tion of Rights”) with the United States Bankruptcy Court for the District of Delaware via the

CM/ECF system, and caused a copy of the Reservation of Rights to be served via electronic

means on all parties that have requested service of process in this case.

       On July 16, 2019, I also caused a true and correct copy of the Reservation of Rights to be

served via first class, United States mail, postage pre-paid on the following:

       Matthew R. Brooks
       Troutman Sanders LLP
       600 Peachtree Street NE
       Suite 5200
       Atlanta, GA 30308

       Douglas Carlson
       Douglas Carlson LLC
       330 N. Wabash
       #3300
       Chicago, IL 60611




                                                                                         4179945v.3
     Case 19-11466-MFW        Doc 199      Filed 07/15/19   Page 8 of 10




Richard A. Chesley
DLA Piper LLP (US)
444 West Lake Street
Suite 900
Chicago, IL 60606

Louis Curcio
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

Jeffrey Cutler
PO Box 2806
York, PA 17405

Nicole L. Greenblatt
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022-4611

Stephen C. Hackney
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654

Phillip Khezri
Arent Fox LLP
1301 Avenue of the Americas
New York, NY 10019

Suzanne Koenig
SAK Management Services, LLC
300 Saunders Road, Suite 300
Riverwoods, IL 60015

Robert Lapowsky
Stevens & Lee
620 Freedom Business Center
Suite 200
King of Prussia, PA 19046

Mitchell Malzberg
Law Offices of Mitchell J. Malzberg, LLC
6 E. Main Street, Suite 7
PO Box 5122
Clinton, NJ 08809


                                      8
                                                                           4179945v.3
     Case 19-11466-MFW        Doc 199   Filed 07/15/19   Page 9 of 10




Rachel Jaffe Mauceri
Morgan Lewis Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921

Lawrence G. McMichael
Dilworth Paxson LLP
1500 Market Street
Suite 3500E
Philadelphia, PA 19102

Jessica Mikhailevich
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

Omni Management Group, Inc.
5955 DeSoto Avenue
Suite 100
Woodland Hills, CA 91367

Gregory Francis Pesce
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654

Nancy A. Peterman
Greenberg Traurig, LLP
77 West Wacker Drive
Suite 3100
Chicago, IL 60601

Lisa M. Rhode
Office of Attorney General
1600 Arch Street
Suite 300
Philadelphia, PA 19103




                                    9
                                                                        4179945v.3
           Case 19-11466-MFW   Doc 199    Filed 07/15/19   Page 10 of 10




                                   STRADLEY RONON STEVENS & YOUNG, LLP

                                   /s/ Joelle E. Polesky
                                   Joelle E. Polesky (I.D. No. 3694)
                                   1000 N. West Street, Suite 1279
                                   Wilmington, DE 19801
                                   Telephone: (302) 295-4856
                                   Facsimile: 302-295-4801
                                   Email: jpolesky@stradley.com

Dated: July 15, 2019               Attorneys for creditors MidCap Funding IV Trust,
                                   MidCap Funding H Trust, and MidCap Financial
                                   Trust




                                     10                                       # 4175036
                                                                            4179945v.3
